Citation Nr: 0945889	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  00-15 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder.

2.  Entitlement to service connection for left lower 
extremity hyperreflexia secondary to cervical myelopathy.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
stomach disorder.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to March 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Washington, D.C., Department of Veterans Affairs (VA) 
Regional Office (RO).

In March 2004, the Board remanded the claims for additional 
development and adjudicative action.  

In March 2007, the Board denied the claims listed on the 
title page.  The Veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2008, the Court issued an order that granted a joint 
motion for remand by the Veteran and the Secretary of VA 
(parties), vacated the Board decision, and remanded the 
matter to the Board for action in compliance with the joint 
motion.  The case has been returned to the Board for further 
appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for left 
lower extremity hyperreflexia secondary to cervical 
myelopathy; whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a stomach disorder; and whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a low back disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran is a combat veteran and is entitled to the 
application of 38 U.S.C.A. § 1154(b) (West 2002).

2.  Clear and convincing evidence rebuts the presumption of 
service connection pertaining to an inservice right knee 
injury, to include due to a lack of credible evidence showing 
a continuity of symptomatology following service discharge.

3.  There is competent evidence that the current right knee 
disability is not attributable to service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service and degenerative joint disease may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in March 2004 of the information and evidence needed to 
substantiate and complete a claim for service connection, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  VA failed to inform the Veteran of how disability 
evaluations and effective dates are assigned at the time of 
the March 2004 letter; however, the Veteran was not 
prejudiced.  The Veteran was notified of these elements in a 
March 2006 letter.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.

Notwithstanding this belated Dingess notice and the lack of 
readjudication of the claim after the March 2006 letter, the 
Board finds that the Veteran is not prejudiced because the 
preponderance of the evidence is against the Veteran's claim, 
and therefore any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

VA has fulfilled its duty to assist the claimant, including 
obtaining VA treatment records and private medical records 
the Veteran had identified.  The Veteran had claimed having 
been treated by VA from 1955 to November 1974.  Of record are 
VA treatment records beginning in 1974.  The Veteran had 
indicated he received treatment in the 1950s at facilities in 
Washington, D.C.  In March 2005, the Washington VA Medical 
Center stated it could not locate any medical records.  VA 
informed the Veteran of its inability to obtain these records 
in the January 2006 supplemental statement of the case.  VA 
provided the Veteran with a VA examination and obtained a 
medical opinion in connection with his claim.

The Board concludes there are no records from the 1950s 
involving treatment for leg/knee problems.  The Veteran 
requested outpatient treatment from VA in March 1955 for 
stomach and feet problems.  That same month, the medical 
division in Washington, D.C., granted the request.  A July 
1955 VA Form 3232, General Information Request, however, 
shows that the medical division informed the adjudication 
division that the Veteran had not returned to the medical 
facility for examination or treatment.  This would indicate 
that the Veteran did not seek treatment at that time.  

Additionally, in a VA Form 21-526, Veteran's Application for 
Compensation or Pension, submitted by the Veteran in August 
1963, he was specifically asked to list places he had 
received treatment during and since service for "any 
sickness, disease, or injury."  The Veteran listed 
facilities and included VA as one of them, but indicated he 
had received treatment in 1956 for "stomach cond[ition]."  
There was no mention of an injury or treatment associated 
with leg/knee problems.  As will be described in more detail 
below, the Veteran's allegations of having sustained a severe 
in-service right leg/knee injury and having right leg/knee 
problems for years after service are not credible.  Based on 
the totality of the record, his allegations that there are 
outstanding VA treatment records going back to the 1950s 
pertaining to treatment for his right leg/knee are not 
credible and they are accorded no probative value.

Finally, the November 2008 joint motion, the parties did not 
raise any arguments that VCAA notice or assistance was 
defective or prejudicial in any way regarding this particular 
claim.  The Veteran has been afforded a meaningful 
opportunity to participate in the adjudication of the claim 
addressed in this decision, and there is no evidence of any 
VA error in notifying or assisting the veteran that 
reasonably affects the fairness of this adjudication or 
prejudice the appellant.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, 
(2) in-service occurrence or aggravation of a disease or 
injury; and (3) a nexus between an in-service injury or 
disease and the current disability.  See generally Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for a right leg disorder.  The reasons 
follow.

In the joint motion for remand, the parties stated that the 
Board must address whether the Veteran suffered a right leg 
injury in service, specifically considering the lay evidence 
of record and addressing the applicability of 38 U.S.C.A. 
§ 1154(b).  

In Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) articulated a three-step sequential 
analysis to be performed when a combat veteran seeks benefits 
under the method of proof provided by 38 U.S.C.A. § 1154(b).  
Initially, VA must determine whether the veteran has 
proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  If a 
veteran produces credible evidence that would allow a 
reasonable fact-finder to conclude that the alleged injury or 
disease was incurred in service, then the veteran has 
produced "satisfactory evidence" to satisfy the first step 
under the statute.  This determination requires the 
credibility of the veteran's evidence to be judged standing 
alone and not weighed against contrary evidence.

In Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), the Court 
found that, in determining whether documents submitted by a 
veteran constitute "satisfactory" evidence under 38 
U.S.C.A. § 1154(b), VA may properly consider "internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."

VA must then determine if the proffered evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service," again without weighing the veteran's 
evidence with contrary evidence.  Collette, 82 F.3d at 392-
93.  If these two inquiries are met, VA "shall accept" the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists.  At 
this point, a factual presumption arises that the alleged 
injury or disease is service-connected.  Id.  

The Veteran alleges that while serving in Korea, he sustained 
a "direct blow to his right knee on the medial side by 
recoil of a Howitzer 155."  See March 2005 VA examination 
report.  The Veteran reported that this recoil directly 
struck the medial aspect of his right knee, and he developed 
effusion at that time.  He also reported he has had problems 
with knee pain and stiffness ever since.  See November 2000 
hearing transcript at page 4.  At the November 2000 hearing, 
the Veteran stated his unit had been firing a 155 howitzer 
for eight to 10 days straight.  On one occasion it recoiled 
and knocked him down.  He alleges that medics were called, 
and his leg was wrapped up.  The Veteran testified he had 
fluid in his right knee for "a long time while I was in 
Korea.  And, after I came home, I went to the VA several 
times."

The Veteran has been awarded service connection for 
posttraumatic stress disorder based upon in-service stressors 
involving combat.  The Board therefore concludes that the 
Veteran engaged in combat, and his statements regarding the 
Howitzer are sufficient to establish the occurrence of the 
event he describes.  His statements are also are consistent 
with the facts and circumstances of his service in Korea.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Thus, having 
applied the first two steps under Collette, a factual 
presumption arises that the alleged injury is service-
connected.  

Under the third step under Collette VA is to weigh evidence 
contrary to that which established the presumption of service 
connection.  If VA meets its burden of presenting clear and 
convincing evidence to the contrary, the presumption of 
service connection is then rebutted.  Collette, 82 F.3d at 
393.

In this case, the Board finds that the presumption has been 
rebutted by clear and convincing evidence.  Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000).  The facts in Maxson are comparable to the facts in 
this case.  In Maxson the issue was whether a pre-existing 
disability was aggravated during service.  The evidence 
undisputedly established that Maxson had a pre-existing colon 
disability.  Maxson, as a combat veteran, alleged that his 
gastrointestinal disability had been aggravated during combat 
service.  The Board in its Maxson decision considered 
38 U.S.C.A. § 1154, but determined that the lack of any 
service or post service treatment records showing a permanent 
increase in disability established by clear and convincing 
evidence that the disability was not aggravated in service.  
On appeal, the Court held, in part:

What is decisive in the conclusion that the 
Court reaches here is that, despite numerous 
pre-1944 entries regarding the appellant's 
symptomatology, the evidence of record 
reveals that from 1944 to 1989 there is no 
record of any complaint, let alone 
treatment, involving the appellant's colon 
condition.

Maxson, 12 Vet. App. at 459.  

In affirming the Court's decision, the Federal Circuit stated 
that it agreed that evidence of a prolonged period without 
medical complaint can be considered, along with other 
factors, concerning the veteran's health and medical 
treatment during and after military service, as evidence of 
whether a pre-existing condition was aggravated by military 
service.  Maxson, 230 F.3d at 1333.  It added that the Board 
of Veterans' Appeals, as the trier of fact, should consider 
all the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time elapsed since military service, and any 
other relevant facts.

In the Court's decision, it noted that clear and convincing 
evidence means evidence that provides a "'reasonable 
certainty' of the truth of the fact in controversy."  
12 Vet. App. at 459 citing to Vanerson v. West, 12 Vet. 
App. 254, 258 (1999).  

Applying the Court's and Federal Circuit's holdings to the 
facts in this case, the Board concludes that while it finds 
that an incident in service occurred, the Veteran's 
allegations regarding the specific injury he sustained must 
be rejected as not credible.  In other words, the Board finds 
that the Veteran did not suffer a severe right leg/knee 
injury in-service, or incur a right leg disorder that 
developed into a chronic right leg/knee disability.  Again, 
the Veteran claims that a 155 howitzer recoiled and hit the 
medial right knee.  He stated his right knee was bandaged and 
he had prolonged swelling.  However, the service treatment 
records do not show any treatment involving a right leg/knee 
injury.  The service treatment records show treatment for 
skin rashes, feet, scabies, stomach trouble, stiff neck and 
shoulder, difficulty urinating, and dental issues.  
Additionally, at separation from service, specific clinical 
evaluation of the lower extremities was normal.  

When the Veteran submitted an "Application for Out-Patient 
Treatment" with VA in March 1955 (approximately one year 
after service), he reported stomach and foot trouble only.  
There was no mention of any right leg/knee problems.  When 
the Veteran filed a claim for compensation benefits in August 
1963 (less than 10 years after service), he claimed 
disabilities involving his feet, hernia, and stomach.  When 
asked if he had received "any treatment while in service," 
the Veteran listed treatment related to his feet and stomach 
only.  When asked to list civilian physicians who had treated 
him for "any sickness, disease, or injury before, during, or 
since your service," the Veteran listed Dr. Thurston and 
indicated he had been treated for a stomach condition in 1956 
and 1957.  There was no claim that a right leg/knee 
disability was incurred in-service or any indication 
whatsoever that he had been treated for a right leg/knee 
disability "before, during, or since" service.  

In April 1964, that is 10 years postservice, the Veteran 
filed a claim for service connection for a skin disability.  
Again, he made no mention of any right leg/knee disability.  
A May 1964 Certificate of Attending Physician shows that Dr. 
Roger Thurston had treated the Veteran for lumbar muscle 
spasms following an automobile accident in 1955.  This same 
physician appears to have written a statement, which he dated 
back to March 1964, wherein he noted he had treated the 
Veteran for a stomach disorder and peptic ulcer.  

A November 1974 private medical record shows the Dr. Warren 
Brill treated the Veteran for lower abdominal pain.  

Notably, neither Dr. Brill nor Dr. Thompson made no mention 
of treatment for a right leg/knee disability.  In December 
1974 (20 years after service), the Veteran submitted a 
statement addressing claims for service connection for 
stomach, back, and feet.  See VA Form 21-4138.  He made no 
mention of any right leg/knee problems.  

The Veteran was hospitalized at VA from November 1974 to 
December 1974 for actinomycosis of the bowel.  There was no 
mention of any right leg/knee problems.  A clinical record 
after this hospitalization-the record is undated, but 
indicates that the Veteran was 45 years old at the time and 
discussed the 1974 hospitalization as a past occurrence-
shows no report of any right leg/knee problems.  See Standard 
Form 507, Clinical Record.  However, the Veteran was able to 
report trauma to his face in 1960.  See id. under "Past 
Medical History."  He was able to report having venereal 
disease before service showing that the Veteran did not limit 
his medical history to post-service incidents.  Id.  He 
reported treatment in service for stomach problems.  Thus, he 
knew how to address in-service treatment for stomach 
problems.  Id.  The Veteran reported having foot edema when 
he was 27 years old but neglected to allege any right 
leg/knee edema while in service despite his current 
assertions regarding his right leg/knee.  Id. at Systems 
Review.  At that time, there was no joint pain or joint 
swelling.  Id.  

Physical examination of the joints and extremities revealed 
normal findings, and the examiner noted the Veteran had a 
normal gait.  Id. at Physical Examination.  The examiner 
found several abnormal findings, but none pertaining to the 
right leg.  Thus, nowhere in this clinical record, dated more 
than 20 years after the Veteran's service discharge, was 
there any indication that he sustained a significant injury 
to his right knee in service.  In contrast, other details of 
the Veteran's past medical history were documented.  This 
disparity damages the appellant's credibility that he had 
chronic postservice right leg problems.

Further, a May 1976 VA hospitalization summary report shows 
that a physical examination revealed that the extremities had 
no cyanosis, clubbing, or edema.  In June 1976, in a VA Form 
21-527, Income-Net Worth and Employment Statement, the 
Veteran indicated that his physical disabilities consisted of 
stomach, back, and feet conditions.  See also VA Form 21-4138 
attached to the VA Form 21-527  Again, there was no mention 
of any right leg/knee disability in either document.  

At a December 1976 hearing before the Board, the Veteran 
discussed in-service stomach problems and reported an in-
service low back injury.  At that time, he was seeking 
service connection solely for a stomach disability, but 
somehow raised the issue that he had injured his back during 
service as well.  Yet, he was silent for any right leg/knee 
injury during service.  Indeed, the first time the Veteran 
complained of right knee problems was in 1993-39 years after 
discharge from service.  

The Veteran claims to have sustained a severe right knee 
injury in service while engaging in combat.  He claims the 
knee was bandaged, and that he suffered long-term swelling.  
He allegedly sought treatment right after service discharge, 
and he alleges a history of problems with his knee since.  
However, the Veteran has been submitting documents to VA 
since his service discharge and throughout the years, where 
he actually sought outpatient treatment and compensation 
benefits for several other disabilities.  None of these show 
any pertinent right leg/knee complaints, findings or 
diagnoses.  The alleged severity of the in-service injury is 
inconsistent with the facts shown in the records, including 
the Veteran's own statements throughout the years.  Indeed, 
it is not as though there are no records throughout the 
years.  Rather, there are multiple records addressing several 
disabilities but not involving the right leg/knee.  This is 
stronger evidence against the Veteran's claim than if there 
were no records regarding any disability.  

In August 1963, the Veteran specifically reported receiving 
treatment for stomach, hernia, and feet disabilities during 
and after service.  He attested to the truth of such 
statements.  Yet he comes forward at this time and claims 
that he sustained a severe injury to his right knee during 
combat operations, received in-service treatment, and 
received treatment immediately after service and ever since.  
None of these allegations have any basis in fact.

The evidence in this case is as clear and convincing as it 
was in Maxson.  The Board does find that the Veteran did 
suffer some an acute right leg/knee injury in-service.  The 
Board, however, finds clear and convincing evidence that the 
Veteran did not sustain the severe chronically disabling 
injury to his right knee that he now describes.  All the 
documentation in the file created contemporaneously with the 
Veteran's service and for decades after service does not even 
remotely substantiate his allegations.  Stated simply, the 
preponderance of the evidence is against finding that the 
appellant suffered a chronic right leg/knee disability 
inservice.

The evidence further shows that the preponderance of the 
credible evidence is against a finding of any continuity of 
symptomatology in service and for decades after service.  To 
the extent that the Veteran alleges chronic problems after 
service, the Board rejects such allegation as not even 
remotely credible.  When he submits documentation throughout 
the years involving stomach, back, hernia, and feet 
disabilities but fails to submit any documentation whatsoever 
of a right leg/knee injury or disability, the Board cannot 
accept his current allegations as having any credibility.  
Further, there is no competent evidence of arthritis 
manifesting to a compensable degree within one year following 
discharge from service.  The first time arthritis is 
diagnosed is in April 1996-42 years after his discharge from 
service.

The Veteran was provided with a VA examination in March 2005.  
There, the VA examiner accepted the Veteran's allegations of 
having sustained a severe injury to his right knee.  The VA 
examiner concluded that it was at least as likely as not that 
right knee degenerative joint disease was attributable to an 
in-service injury.  VA subsequently requested an addendum, 
noting that the examiner had based the opinion on history 
reported by the Veteran.  In an October 2005 addendum, a 
different VA examiner determined that it was less likely as 
not that right knee degenerative joint disease was related to 
service.  This examiner stated that he could not find any 
evidence of injury or medical care for this condition in 
service or within a year after discharge from service.  

The Board assigns greater probative value to the October 2005 
addendum, which is based upon facts that the Board finds to 
be accurate.  Again, the Board concedes that the appellant 
may have sustained an acute and transitory right leg injury 
in-service; however, the Board does not concede that the 
Veteran incurred a chronic right leg/knee disorder.  The 
March 2005 medical opinion was clearly based upon history 
reported by the Veteran, a history that the Board rejects for 
the reasons described above.  See Black v. Brown, 5 Vet. 
App. 177 (1993) (Board is not bound to accept medical 
opinions based on history supplied by veteran, where history 
is unsupported or based on inaccurate factual premises).  A 
medical opinion based on accurate facts is accorded 
significant probative value.  When there is a complete lack 
of in-service leg/knee problems, a complete lack of any 
pathology for decades after service, and voluminous 
documentation of other disabilities during that same time 
frame, the Board finds that entitlement to service connection 
for right leg/knee disability cannot be granted.  See 
38 C.F.R. § 3.303.  

The preponderance of the evidence is against the claim for 
the reasons stated above, and the benefit-of-the-doubt-rule 
is not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right leg/knee 
disorder is denied.


REMAND

In the joint motion, the parties determined that the Veteran 
did not receive proper notification involving the claims for 
entitlement to service connection for left lower extremity 
hyperreflexia secondary to cervical myelopathy, and whether 
new and material evidence has been received to reopen claims 
of entitlement to service connection for a stomach and low 
back disorders.  Thus, proper notice must be sent prior to 
consideration of these claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should issue a carefully 
tailored VCAA letter that informs the 
Veteran of the evidence necessary to 
establish secondary service connection for 
left lower extremity hyperreflexia, and to 
reopen the claims of entitlement to 
service connection for stomach and low 
back disorders.  This letter should 
include the following:

In a September 1995 rating decision, VA 
denied reopening a claim of entitlement to 
service connection for a stomach disorder.  

In a June 1964 rating decision, VA denied 
entitlement to service connection for a 
low back disability.  

In order to reopen these claims, you must 
submit new and material evidence.

*	To qualify as new, the evidence must be 
in existence and be submitted to VA for 
the first time. Although VA will make 
reasonable efforts to help you obtain 
currently existing evidence, we cannot 
provide a medical examination or obtain a 
medical opinion until your claim is 
successfully reopened.

*	In order to be considered material, the 
additional evidence must pertain to the 
reason your claim was previously denied.

In a claim for service connection, you 
need to submit (1) competent evidence of 
in-service disease or injury, 
(2) competent evidence of a current 
disability, and (3) competent evidence of 
a relationship between the post service 
disability and a disease or injury in 
service.

As to the claim of entitlement to service 
connection for a stomach disorder, at the 
time of the September 1995 decision, the 
evidence of record showed that you had 
been treated during service for stomach 
complaints, but at discharge from service, 
there was no evidence of a chronic stomach 
disability.  The first post service 
stomach disability was in 1974, when you 
were hospitalized for actinomycosis of the 
bowel.  Thus, you met elements (1) and (2) 
discussed above.  The element lacking at 
the time of the September 1995 decision 
was evidence of a continuity of 
symptomatology following your discharge 
from service, to include competent 
evidence showing a nexus between the post 
service stomach disorder and service.  
Therefore, the evidence you submit must 
relate to at least one of these facts in 
order for the claim for service connection 
for a stomach disorder to be reopened and 
considered on the merits.

As to the claim involving service 
connection of entitlement to service 
connection for a low back disorder, at the 
time of the June 1964 decision, the 
evidence of record did not show any 
treatment in service for a low back 
disease or injury.  An April 1964 private 
medical record showed that the examiner 
diagnosed lumbar muscle spasms due to a 
post-service automobile accident in 1955.  
Thus, the elements lacking at the time of 
the June 1964 decision were competent 
evidence of an in-service disease or 
injury, and competent evidence of a nexus 
between any post service low back disorder 
and service.  Therefore, the evidence you 
submit must relate to at least one of 
these facts in order for the claim for 
service connection for a low back disorder 
to be reopened and considered on the 
merits.

The RO must allow the Veteran to respond 
to this letter. 

2.  After undertaking any other 
development deemed appropriate, the RO 
must readjudicate the claims of 
entitlement to service connection for left 
lower extremity hyperreflexia secondary to 
cervical myelopathy, and whether new and 
material evidence has been received to 
reopen the claims of entitlement to 
service connection for stomach and low 
back disorders.  If any benefit sought on 
appeal is denied, the Veteran and his 
representative, must be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


